DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on March 10, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 64-71 and 73-77 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 3,401,842) in view of Nyaribo et al. (US 2016/0303594. Nyaribo hereafter).
With respect to claim 64, Morrison discloses a spray gun cup system (Figs. 1-5) comprising: 
a spray gun cup lid (14) comprising: 
a lid body comprising a liquid outlet (at 18); and 
a flange (two tip ends of 20 and handle 26) positioned at an outer periphery of the lid body, the flange comprising: 
a first lid connection tab comprising a first flange tab (left tab/portion of 19 that is below 38) comprising a first lid engagement protrusion (protrusion that define left notch 21), 
a second lid connection tab comprising a second flange tab (right tab/portion of 19 that is below 38) comprising a second lid engagement protrusion (protrusion that define right notch 21), 
wherein a flange opening (opening between two tip ends of bail member 19) is formed between the first flange tab and the second flange tab; 
a liner (32, 35 and 48) comprising a release tab (39 of 35 and 49 of 48) extending from an outer circumference of the liner; 
wherein the release tab fits within the flange opening when the liner is assembled with the spray gun cup lid and facilitates (provide) removal of the liner from the spray gun cup lid; 
wherein the flange opening permits clearance for the release tab of the liner, wherein the release tab extends from an outer circumference of the lid body when the liner is assembled with the spray gun cup lid (Fig. 3).
Morrison fails to disclose a one-piece monolithic liner and wherein the release tab extends radially-outwardly from a central axis of the spray gun cup lid from an outer circumference of the lid body.
However, Nyaribo teaches a spray gun cup system (Figs. 1-10) comprising: a spray gun cup lid (106 and 104) comprising: a lid body comprising a liquid outlet (101); and a flange (outer rim of 106) positioned at an outer periphery of the lid body and a flange opening (gap between 106 and 102), a one-piece monolithic liner (108. Paragraph [0008]) comprising a release tab (222. Figs. 7A and 7B) extending from an outer circumference of the liner; wherein the release tab fits within the flange opening when the liner is assembled with the spray gun cup lid and facilitates (provide) removal of the liner from the spray gun cup lid; wherein the flange opening permits clearance for the release tab of the liner, wherein the release tab extends radially-outwardly from a central (vertical) axis of the spray gun cup lid from an outer circumference of the lid body when the liner is assembled with the spray gun cup lid (Fig. 7B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of one-piece monolithic liner with release tab that extends radially-outwardly from a central axis of the spray gun cup lid, as taught by Nyaribo, to Morrison’s liner and release tab, in order to prevent spontaneously detach of the lid from the liner (Paragraph [0005]) and releasably coupling of the liner and the lid to each other (Paragraph [0009]). Even though the term “monolithic” is not specifically used in the Nyaribo’s reference, paragraph [0008] clearly indicated that the liner is monolithic. Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a monolithic liner, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
With respect to claim 65, Morrison’s spray gun cup system modified by Nyaribo’s liner and latching system, Morrison further discloses wherein the lid engagement protrusion comprises a lid camming surface (edge surfaces that engage with pin 15 . Fig. 3).
With respect to claim 66, Morrison’s spray gun cup system modified by Nyaribo’s liner and latching system, Morrison further discloses wherein the lid body comprises an inner lid body (lower) surface and wherein the lid camming surface faces generally toward the inner lid body surface (Fig. 3).
With respect to claim 67, Morrison’s spray gun cup system modified by Nyaribo’s liner and latching system, Morrison further discloses wherein the spray gun cup lid comprises at least three flange tabs (two tip ends of 20 and handle 26) and at least three flange openings (gap or spacing between 20 and 26).
With respect to claim 68, Morrison’s spray gun cup system modified by Nyaribo’s liner and latching system, Morrison further discloses wherein the lid engagement protrusion comprises an easy-start partial (less than 360 degree) thread (top cover 14 is twisted clockwise to secure onto the can 13, therefore, the connecting mechanism of Morrison can be considered as an “easy-start partial thread.”).
With respect to claim 69, Morrison’s spray gun cup system modified by Nyaribo’s liner and latching system, Morrison further discloses wherein the lid engagement protrusion comprises a stop feature (end of notch 21) to prevent over-rotation of the lid when connecting to a compatible spray gun cup receptacle (11).
With respect to claim 70, Morrison’s spray gun cup system modified by Nyaribo’s liner and latching system, Morrison further discloses wherein the lid engagement protrusion comprises a snap-fit feature (connection of pin 15 with notch 21 is a snap-fit connection) to permit the lid to snap onto a compatible spray gun cup receptacle (11). 
With respect to claim 71, Morrison’s spray gun cup system modified by Nyaribo’s liner and latching system, Morrison further discloses wherein the lid body comprises an outlet connection protrusion (18).
With respect to claim 73, Morrison’s spray gun cup system modified by Nyaribo’s liner and latching system, Morrison further discloses wherein the lid body comprises an inner lid body (lower) surface which is positioned to (capable of) funnel paint to the liquid outlet in use (when cover 14 is positioned upside down. “In use” is interpreted as the cover is being “use” to drain off the paint in the cover).
With respect to claim 74, Morrison’s spray gun cup system modified by Nyaribo’s liner and latching system, Morrison further discloses the spray gun cup system of claim 59, further comprising a spray gun cup receptacle (13 and 13’) comprising an (top) open end surrounding a central axis for receiving the liner within a cavity, wherein the spray gun cup receptacle comprises a receptacle connection protrusion (pins 15) proximate the open end.
With respect to claim 75, Morrison’s spray gun cup system modified by Nyaribo’s liner and latching system, Morrison further discloses wherein the lid engagement protrusion is mateable with the receptacle connection protrusion (Figs. 2 and 3).
With respect to claim 76, Morrison’s spray gun cup system modified by Nyaribo’s liner and latching system, Morrison further discloses wherein the spray gun cup receptacle comprises at least two receptacle engagement protrusions (two pins 15) separated by a space (space between the two pins 15) around a periphery of the open end (Figs. 1-5).
With respect to claim 77, Morrison’s spray gun cup system modified by Nyaribo’s liner and latching system, Morrison further discloses wherein the space is sized to permit complete clearance of the lid engagement protrusion of the spray gun cup lid when the spray gun cup lid is installed onto the spray gun cup receptacle along the central axis without relative rotation between the spray gun cup lid and the spray gun cup receptacle (Same or similar configuration as the Applicant’s invention. Fig. 3).

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Nyaribo and further in view of Camilleri et al. (EP1990099. Camillerihereafter).
With respect to claim 72, Morrison and Nyaribo disclose the lid as in claim 64 except for the lid comprising a filter positioned to filter a liquid before the liquid exits the liquid outlet.
However, Camilleri teaches a lid (4) comprising a filter (15) positioned to filter a liquid before the liquid exits the liquid outlet.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adding a filer, as taught by Camilleri, to Morrison’s lid, in order to filter a liquid before the liquid exits the liquid outlet (paragraph [0007]).

Response to Arguments
Applicant’s arguments with respect to claim 64 have been considered but are moot because the arguments do not apply to the reference and/or the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 25, 2022